Citation Nr: 0616213	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-23 518	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision decided by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia and issued by the VA Regional 
Office in Portland, Oregon (RO).  

In October 2004, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704(e) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).   

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2005).  In this regard, the April 2004 VA examiner 
stated that the veteran was not claiming a lower back 
disorder and did not complete an examination of the veteran's 
spine.  However, in the veteran's June 2004 substantive 
appeal, he contends that there had been a misunderstanding 
with the VA examiner and that he was still pursuing a service 
connection claim for a lower back disorder, as secondary to 
his service-connected residuals of a pilonidal cystectomy.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  In the present case, the veteran should be 
scheduled for an orthopedic/neurological examination to 
determine if he has a back disorder secondary to his service-
connected pilonidal cystectomy which is a separate and 
distinct disorder from his service-connected neuropathy due 
to the pilonidal cyst, or if he has a back disorder that was 
incurred in or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim, and (2) includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

3.  After completion of 1, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations, by an appropriate 
specialist(s).  After all relevant 
evidence in the claims file is reviewed, 
the specialist should offer an opinion as 
to whether the veteran has a lower back 
disorder and, if so, whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder: (1) 
was proximately due to, or the result of, 
the veteran's service-connected pilonidal 
cyst, including on the basis of 
aggravation, or (2) if it is a disorder 
separate and distinct from his service-
connected neuropathy, whether it began 
during, was aggravated (worsened) by, or 
was the result of some incident of active 
service.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

3. After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





